This is an appeal from the district court of Okmulgee county. The record discloses that on the 22nd day of May, 1923, the Continental Supply Company, a corporation, as plaintiff, commenced an action in said court against H.C. Cook, as defendant, to recover the sum of $316.45 for money due upon an open account. The defendant answered by general denial. The plaintiff filed motion for judgment upon the pleadings, which motion the court sustained on the 7th day of October, 1922, and accordingly rendered judgment for the plaintiff for the amount sued for in its petition, to reverse *Page 252 
which this proceeding in error was regularly commenced.
On June 23, 1923, the plaintiff in error filed his brief in this court; thereafter on July 9, 1923, the defendant in error filed the following confession of error:
"Comes now the defendant in error, the Continental Supply Company, and confesses error as to the second ground urged in the brief of plaintiff in error and consents that said cause may be remanded to the district court of Okmulgee county for further hearing."
The second ground alleged in the plaintiffs in error's brief for a reversal is as follows:
"Plaintiff's petition does not state facts sufficient to require defendant to deny the allegations thereof under oath, and it was error for the court to render judgment for the plaintiff on the pleadings."
In this state of the record the confession of error of the defendant in error is approved by the court, and it is therefore ordered that the judgment of the trial court be and the same is hereby, reversed, and the cause remanded, with directions to grant the plaintiff in error a new trial.